Title: To Thomas Jefferson from Thomas Munroe, 4 November 1803
From: Munroe, Thomas
To: Jefferson, Thomas


          
            Friday 4 Nov. 1803
          
          T. Munroe presents his most respectful Compliments to the President.—Drafts of the Surveyor of the public buildings for freestone & workmanship, & for foundation stone to the Amt. of between two & three thousand Dollars having been presented today & TM not having so much money in his hands has the Honor of inclosing a requisition for the Presidents signature if approved.
        